DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                RUBEN TIRADO,
                                  Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D19-2140

                            [October 24, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Mariya Weekes, Judge;
L.T. Case No. 12-10262 CF10A.

   Ruben Tirado, Punta Gorda, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and FORST, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.